Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 01/22/2021 has been considered with the following results:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-13, 15-22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maier (US 7,388,958) in view of  Anthepadmanabhan et al. (US 20140126919).
             Regarding claim 11,  Maier., according to Figs. 1-8, disclose an  audio source (see Figs. 5, 6A and 6B) comprising: 
             an audio bus interface (see Figs. 6A and 6B) comprising a first data port (see units 126, 128, 130 in unit 122 of unit 12a as first data port) coupled to an audio bus (lines connection between units in Fig. 6A and 6B); and 
             wherein the first data port (126, 128, 130) comprises: 
                      a first linear feedback shift register LFSR (see LFSR 156 used by en/de-crypts 128 shown in  Fig. 8);

                      a first exclusive OR (XOR) circuit (see XOR circuit, column 18, lines 30-37, or see XOR circuit in Fig. 8) coupled to the first LFSR  (LFSR in 128) to scramble a stream of data received by the first data port (data received by unit 128 via unit 126, see Figs. 6A and 6B).
              However, Maier does not disclose whether the output of the LFSR comprises a pseudo-random binary sequence (PRBS) although it is known in the art that LFSR is usually used to generate the PRBS.
              Anthepadmanabhan et al., according to paragraph 0021, discloses that in order to avoid long sequence of 0s and 1s prior to transmission, a linear feedback shift register LFSR is used to generate a pseudo-random binary sequence (PRBS) and add (XOR) with original bit stream before transmitting. 
             Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the LFSR in the system of Maier, based on the teaching of Anthepadmanabhan et al.,  to generate the PRBS at its output so that it can be added (XORed) to the original bit stream and thereby to avoid long sequence of 0s and 1s before transmitting.
             The motivation for this modification is to enable the processing/transmitting of data more efficient as the long sequence of 0s and 1s in bit stream is avoided. 
             Regarding claim 12, see the audio source of claim 11 is integrated into an integrated circuit (see circuit in Fig. 6A and 6B of Maier as audio source integrated into an integrated circuit).
             Regarding claim 13, see a communication system shown in Fig. 1 of Maier for limitation recited in this claim. 

             Regarding claim 16, see the second offset circuit (130  in Fig. 6 for in 12b shown in Fig. 1 of Maier) provides the second offset signal (indication) that is different than the first offset signal (indication in 12a) provided by the first offset circuit (since units 12a and 12b are two different units, the indications provided to  en/de-crypts 128 in units 12a and 12b must be different from each other).
            Regarding claim 17, see column 14, lines 40-45 of Maier, for limitation of a microphone further included in this claim.
            Regarding claim 18, see bus/medium 26a/26b in Fig. 1 of Maier to transmit stream audio data from data source 16 as SOUNDWIRE or SOUNDWIRE NEXT audio bus recited in this claim.
             Regarding claim 19, see Figs. 1-8 of Maier which discloses an audio system (see Figs. 1, 5 and 6) comprising:
                        an audio bus (wires 24, 28); 
                        an audio sink (head set 20a) coupled to the audio bus; and 
                        an audio source (see Fig. 5 and Figs. 6A and 6B) comprising: 

                               wherein the first data port (126, 128, 130) comprises: 
                                      a first linear feedback shift register LFSR (see LFSR 156 used by en/de-crypts 128 shown in  Fig. 8); 
                                      a first offset circuit (130) coupled to the first LFSR (see LFSR 156 used by en/de-crypts 128 shown in  Fig. 8) configured to provide a first offset signal (indication) to the first LFSR (column 18, lines 15-26); and 
                                    a first exclusive OR (XOR) circuit (see XOR circuit, column 18, lines 30-37, or see XOR circuit in Fig. 8) coupled to the first LFSR (LFSR in 128) to scramble a stream of data received by the first data port with an output of the first LFSR (data received by unit 128 via unit 126, see Figs. 6A and 6B).
              However, Maier does not indicate whether the output of the LFSR comprises a pseudo-random binary sequence (PRBS) although it is known in the art that LFSR is usually used to generate the PRBS.
              Anthepadmanabhan et al., according to paragraph 0021, discloses that in order to avoid long sequence of 0s and 1s prior to transmission, a linear feedback shift register LFSR is used to generate a pseudo-random binary sequence (PRBS) and add (XOR) with original bit stream before transmitting. 
             Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the LFSR in the system of Maier, based on the teaching of Anthepadmanabhan et al.,  to generate the PRBS at its output so that it can be added (XORed) to the original bit stream and thereby to avoid long sequence of 0s and 1s before transmitting.

              Regarding claim 20, see column 14, lines 40-45 of Maier, for limitation of a microphone further included in this claim.
              Regarding claim 21, see bus/medium 26a/26b in Fig. 1 of Maier to transmit stream audio data from data source 16 as SOUNDWIRE or SOUNDWIRE NEXT audio bus recited in this claim.
              Regarding claim 22, see Fig. 1 of Maier which further discloses the audio source further comprises a second data port (see units 126, 128, 130 in Fig. 6 for unit 12b shown in Fig. 1 of Maier as second data port), the second data port (126, 128, 130) comprising: a second LFSR (see LFSR 156 used by en/de-crypts 128 shown in  Fig. 8),  a second offset circuit (130) coupled to the second LFSR (LFSR in 128) configured to provide a second offset signal (indication) to the second LFSR (column 18, lines 15-26) ; and a second XOR circuit (see XOR circuit, column 18, lines 30-37, or see XOR circuit in Fig. 8) coupled to the second LFSR (LFSR in 128) to scramble a second stream of data to be provided to the audio bus (see Fig. 6B).
               Regarding claim 24, see a communication system shown in Fig. 1 of Maier for limitation recited in this claim. 24.    
Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 23 is allowable over the prior art of record for the same reason given in the last Office action dated 10/27/2020.
Response to Arguments
Applicant argues that Maier fails to disclose "the output of the first LFSR comprises a pseudo- random binary sequence (PRBS)." and thus claims 11 and 19 and other dependent claims are not anticipated by Maier. 
           In response, Applicant’s attention is drawn to paragraph 0021 of the  new discovered reference which discloses the use of a linear feedback shift register LFSR that can be used to generate a pseudo-random binary sequence (PRBS) and to add (XOR) it with original bit stream for the purpose of avoiding long sequence of 0s and 1s.   Thus, based on the suggestion from the new discovered references,  the combination of Maier and  the new discovered reference does disclose all of limitations recited in the instant claimed invention as pointed out in the 103 rejection applied to claims 11-13, 15-22 and 24, set forth in this Office action.  Accordingly, claims 11-13, 15-22 and 24 cannot be placed in condition for allowance as requested by Applicant.
              As further consideration, the rejection under 35 U.S.C. 102(a)(1) applied to claims 11-14  as being anticipated by Kaushik is hereby withdrawn.
Overall, Applicant’s arguments with respect to claim(s) 11-13, 15-22 and 24 have been considered but are moot because the new ground of rejection does not rely on the same reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, but with the new discovered reference (US 20140126919).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595.  The examiner can normally be reached on Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANG V TRAN/Primary Examiner, Art Unit 2688